United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                     No. 97-4356
                                    _____________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Gary John Cates,                          *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                    _____________

                                  Submitted: April 14, 1998
                                      Filed: May 7, 1998
                                   _____________

Before McMILLIAN, BOWMAN,1 and MURPHY, Circuit Judges.
                        _____________

PER CURIAM.

       Gary John Cates, who pleaded guilty to several federal criminal charges and was
sentenced thereon, appeals. His sole contention is that the District Court2 erred in
declining to make a finding regarding his objection to information set forth in the
presentence report to the effect that a 1985 conviction for aggravated battery was based
on allegations of rape. As the District Court noted in ruling that it would not strike this

      1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
      2
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
material from the report, it was not necessary for sentencing purposes to resolve the
factual dispute raised by Cates's objection, for it had no effect on the length of Cates's
sentence. Contrary to Cates's argument, the court's response to his objection satisfied
Federal Rule of Criminal Procedure 32(c). See United States v. Beatty, 9 F.3d 686,
689 (8th Cir. 1993). Because no error of law appears, the judgment of the District
Court is

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-